SECURITIES PURCHASE AGREEMENT

          SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of October
7, 2009, by and among Orient Paper, Inc., a Nevada corporation, with
headquarters located at Nansan Gongli, Nanhuan Road, Xushui County, Baoding
City, Hebei Province, The People’s Republic of China 072550 (the “Company”), and
the investors listed on the Schedule of Buyers attached hereto (individually, a
“Buyer” and collectively, the “Buyers”). The Company and the Buyers shall
collectively be referred to as the “Parties” and individually, a “Party”.

BACKGROUND

          A. The Company and each Buyer is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.

          B. Each Buyer wishes to purchase, and the Company wishes to sell, upon
the terms and conditions stated in this Agreement, (i) that aggregate number of
shares of the Common Stock, par value $0.001 per share, of the Company (the
“Common Stock”), set forth opposite such Buyer’s name in column (3) on the
Schedule of Buyers (which aggregate amount for all Buyers together shall be
8,333,332 shares of Common Stock and shall collectively be referred to herein as
the “Common Shares”).

          C. Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, substantially in the form attached hereto as Exhibit A (the
“Registration Rights Agreement”) pursuant to which the Company has agreed to
provide certain registration rights with respect to the Common Shares under the
1933 Act and the rules and regulations promulgated thereunder, and applicable
state securities laws.

          D. Contemporaneously with the execution and delivery of this
Agreement, the parties hereto, together with Sichenzia Ross Friedman Ference LLP
(“Escrow Agent”), are executing and delivering a Closing Escrow Agreement,
substantially in the form attached hereto as Exhibit B (the “Closing Escrow
Agreement”) pursuant to which the Buyers shall deposit their Purchase Price (as
defined below) with the Escrow Agent to be applied to the transactions
contemplated hereunder.

          E. Contemporaneously with the execution and delivery of this
Agreement, the Company, the Buyers and the Company’s CEO, Mr. Zhenyong Liu, and
Sichenzia Ross Friedman Ference LLP (“Make Good Escrow Agent”), are executing
and delivering a Make Good Escrow Agreement, substantially in the form attached
hereto as Exhibit C (the “Make Good Escrow Agreement”); and the Company and its
CEO, Mr. Zhenyong Liu, are executing and delivering a Lock-Up Agreement,
substantially in the form attached hereto as Exhibit D.

--------------------------------------------------------------------------------



          NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

          1. PURCHASE AND SALE OF COMMON SHARES.

               (a) Purchase of Common Shares. Subject to the satisfaction (or
waiver) of the conditions set forth in Sections 6 and 7 below, the Company shall
issue and sell to each Buyer, and each Buyer severally, but not jointly, agrees
to purchase from the Company on the Closing Date (as defined below), the number
of Common Shares as is set forth opposite such Buyer’s name in column (3) on the
Schedule of Buyers (the “Closing”). The Closing shall occur on the Closing Date
at the offices of Sichenzia Ross Friedman Ference LLP, located at 61 Broadway,
32nd Floor, New York, NY 10006 or such other venue as the Parties may so
designate.

               (b) Purchase Price. The purchase price for the Common Shares to
be purchased by each Buyer at the Closing shall be the amount set forth opposite
such Buyer’s name in column (4) of the Schedule of Buyers (the “Purchase Price”)
which shall be equal to the amount of $0.60per Common Share times the number of
Common Shares purchased.

               (c) Closing Date. The date and time of the Closing (the “Closing
Date”) shall be 10:00 a.m., New York City Time, on October 7, 2009 (or such
other date and time as is mutually agreed to by the Company and each Buyer).

               (d) Form of Payment. On the Closing Date, (i) each Buyer shall
pay its respective Purchase Price to the Company for the Common Shares to be
issued and sold to such Buyer at the Closing, either (A) by wire transfer of
immediately available funds in accordance with the Company’s written wire
instructions, or (B) by bank certified checks made payable to the Company and
(ii) the Company shall deliver to each Buyer one or more stock certificates,
evidencing the number of Common Shares such Buyer is purchasing as is set forth
opposite such Buyer’s name in column (3) of the Schedule of Buyers, duly
executed on behalf of the Company and registered in the name of such Buyer.

          2. BUYER’S REPRESENTATIONS AND WARRANTIES.

               Each Buyer represents and warrants with respect to only itself
that:

               (a) Organization and Good Standing of Buyers. If the Buyer is an
entity, such Buyer is a corporation, partnership or limited liability company
duly incorporated or organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or organization.

2

--------------------------------------------------------------------------------



               (b) Authorization and Power. Each Buyer has the requisite power
and authority to enter into and perform the Transaction Documents (as defined
below) to which such Buyer is a party and to purchase the Common Stock being
sold to it hereunder. The execution, delivery and performance of the Transaction
Documents to which such Buyer is a party by such Buyer and the consummation by
it of the transactions contemplated hereby and thereby have been duly authorized
by all necessary corporate or partnership action, and no further consent or
authorization of such Buyer or its Board of Directors, stockholders, or
partners, as the case may be, is required. The Transaction Documents to which
such Buyer is a party have been duly authorized, executed and delivered by such
Buyer and constitutes, or shall constitute when executed and delivered, a valid
and binding obligation of such Buyer enforceable against such Buyer in
accordance with the terms thereof.

               (c) No Public Sale or Distribution. Such Buyer is (i) acquiring
the Common Shares in the ordinary course of business for its own account and not
with a view towards, or for resale in connection with, the public sale or
distribution thereof, except pursuant to sales registered or exempted under the
1933 Act and such Buyer does not have a present arrangement to effect any
distribution of the Common Shares to or through any Person or entity; provided,
however, that by making the representations herein, such Buyer does not agree to
hold any of the Common Shares for any minimum or other specific term and
reserves the right to dispose of the Common Shares at any time in accordance
with or pursuant to a registration statement or an exemption under the 1933 Act.

               (d) Accredited Investor Status. Such Buyer is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D. Such Buyer is
not required to be registered as a broker-dealer under Section 15 of the
Exchange Act and such Buyer is not a broker-dealer, nor an affiliate of a
broker-dealer.

               (e) Reliance on Exemptions. Such Buyer understands that the
Common Shares are being offered and sold to it in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Company is relying in part upon the truth and
accuracy of, and such Buyer’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of such Buyer set forth herein in
order to determine the availability of such exemptions and the eligibility of
such Buyer to acquire the Common Shares.

               (f) Information. Such Buyer and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Common Shares
which have been requested by such Buyer as it has deemed necessary or
appropriate to conduct its due diligence investigation and has sufficient
knowledge and experience in investing in companies similar to the Company in
terms of the Company’s stage of development so as to be able to evaluate the
risks and merits of its investment in the Company. Such Buyer and its advisors,
if any, have been afforded the opportunity to ask questions of the Company.
Neither such inquiries nor any other due diligence investigations conducted by
such Buyer or its advisors, if any, or its representatives shall modify, amend
or affect such Buyer’s right to rely on the Company’s representations and
warranties contained herein. Each Buyer further acknowledges that such Buyer
understands the high risks of investing in companies domiciled and/or which
operate primarily in the People’s Republic of China and that the purchase of the
Common Shares involves substantial risks and is able to afford a complete loss
of such investment. Such Buyer has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Common Shares.

3

--------------------------------------------------------------------------------



               (g) No Governmental Review. Such Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Common Shares or
the fairness or suitability of the investment in the Common Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Common
Shares.

               (h) Transfer or Resale. Such Buyer understands that except as
provided in the Registration Rights Agreement: (i) the Common Shares have not
been and are not being registered under the 1933 Act or any state securities
laws, and may not be offered for sale, sold, assigned or transferred unless (A)
subsequently registered thereunder, (B) such Buyer shall have delivered to the
Company an opinion of counsel, in a generally acceptable form, to the effect
that such Common Shares to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, or (C)
such Buyer provides the Company with reasonable assurance that such Common
Shares can be sold, assigned or transferred pursuant to Rule 144 or Rule 144A
promulgated under the 1933 Act, as amended, (or a successor rule thereto)
(collectively, “Rule 144”); (ii) any sale of the Common Shares made in reliance
on Rule 144 may be made only in accordance with the terms of Rule 144 and
further, if Rule 144 is not applicable, any resale of the Common Shares under
circumstances in which the seller (or the Person (as defined in Section 3(r))
through whom the sale is made) may be deemed to be an underwriter (as that term
is defined in the 1933 Act) may require compliance with some other exemption
under the 1933 Act or the rules and regulations of the SEC thereunder; and (iii)
neither the Company nor any other Person is under any obligation to register the
Common Shares under the 1933 Act or any state securities laws or to comply with
the terms and conditions of any exemption thereunder. Notwithstanding the
foregoing, the Common Shares may be pledged in connection with a bona fide
margin account or other loan secured by the Common Shares and such pledge of
Common Shares shall not be deemed to be a transfer, sale or assignment of the
Common Shares hereunder, and no Buyer effecting a pledge of Common Shares shall
be required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document (as defined below), including, without limitation, this Section 2(h);
provided, that in order to make any sale, transfer or assignment of Common
Shares, such Buyer and its pledgee makes such disposition in accordance with or
pursuant to a registration statement or an exemption under the 1933 Act.

               (i) Legends. Such Buyer understands that the certificates or
other instruments representing the Common Shares and, until such time as the
resale of the Common Shares have been registered under the 1933 Act as
contemplated by the Registration Rights Agreement, the stock certificates
representing the Common Shares, except as set forth below, shall bear any legend
as required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):

4

--------------------------------------------------------------------------------



THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Common Shares upon which it
is stamped or issue to such holder by electronic delivery at the applicable
balance account at The Depository Trust Company (“DTC”), if, unless otherwise
required by state securities laws, (i) such Common Shares are registered for
resale under the 1933 Act, (ii) in connection with a sale, assignment or other
transfer, such holder provides the Company with an opinion of counsel reasonably
satisfactory to the Company, in a generally acceptable form, to the effect that
such sale, assignment or transfer of the Common Shares may be made without
registration under the applicable requirements of the 1933 Act and that such
legend is no longer required, or (iii) such holder provides the Company with
reasonable assurance that the Common Shares can be sold, assigned or transferred
pursuant to Rule 144 or Rule 144A. The Company shall be responsible for the fees
of its transfer agent and all DTC fees associated with such issuance. If the
Company shall fail for any reason or for no reason to issue to the holder of the
Common Shares within three (3) Trading Days after the occurrence of any of (i)
through (iii) above, a certificate without such legend or to issue such Common
Shares to such holder by electronic delivery at the applicable balance account
at DTC, and if on or after such Trading Day the holder purchases (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the holder of such Common Shares that the holder
anticipated receiving without legend from the Company (a “Buy-In”), then the
Company shall, within three (3) Business Days after the holder’s request, pay
cash to the holder in an amount equal to the holder’s total purchase price
(including brokerage commissions, if any) for the shares of Common Stock so
purchased (the “Buy-In Price”), at which point the Company’s obligation to
deliver such unlegended Common Shares shall terminate. “Trading Day” is defined
as a day on which securities are generally traded in real-time (and not under
any delayed or pre-market or post-market trading) in any of the following
markets: the Nasdaq Capital Market, the American Stock Exchange, the New York
Stock Exchange, the Nasdaq National Market or the OTC Bulletin Board.

5

--------------------------------------------------------------------------------



               (j) Validity; Enforcement. This Agreement and other Transaction
Documents as they apply to each Buyer have been duly and validly authorized,
executed and delivered on behalf of such Buyer and shall constitute the legal,
valid and binding obligations of such Buyer enforceable against such Buyer in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

               (k) No Conflicts. The execution, delivery and performance by such
Buyer of this Agreement and the Transaction Documents as they apply to each
Buyer and the consummation by such Buyer of the transactions contemplated hereby
and thereby will not (i) result in a violation of the organizational documents
of such Buyer or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which such Buyer is a party or by
which its properties or assets are bound, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws) applicable to such Buyer, except in the case of clauses (ii)
and (iii) above, for such conflicts, defaults, rights or violations which would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of such Buyer to perform its obligations
hereunder. Such Buyer is not required to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency in order for it to execute, deliver or perform any of its obligations
under this Agreement or the other Transaction Documents to which such Buyer is a
party or to purchase the Common Shares.

               (l) Residency. Such Buyer is a resident of that jurisdiction
specified below its address on the Schedule of Buyers.

               (m) Prohibited Transactions. Since the Buyer was approached by
the Company with respect to the transactions contemplated hereby, neither such
Buyer nor any Person acting on behalf of or pursuant to any understanding with
such Buyer has, directly or indirectly, effected or agreed to effect any
transaction in the Common Stock, including any short sale, whether or not
against the box, established any “put equivalent position” (as defined in Rule
16a-1(h) under the Exchange Act) with respect to the Common Stock, granted any
other right (including, without limitation, any put or call option) with respect
to the Common Stock or with respect to any security that includes, relates to or
derived any significant part of its value from the Common Stock or otherwise
sought to hedge its position in the Common Shares (but not including any actions
to secure available shares to borrow in order to effect short sales or similar
transactions in the future) (each, a “Prohibited Transaction”). Prior to the
earliest to occur of (i) the termination of this Agreement or (ii) the date of
the 8-K Filing as described in Section 4(h), such Buyer shall not, and shall
cause any Person acting on behalf of or pursuant to any understanding with such
Buyer not to, engage, directly or indirectly, in a Prohibited Transaction.

               (n) No General Solicitation. Each Buyer acknowledges that the
Common were not offered to such Buyer by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, website, or similar media,
or broadcast over television or radio, or (ii) any seminar or meeting to which
such Buyer was invited by any of the foregoing means of communications.

6

--------------------------------------------------------------------------------



               (o) Independent Investment. Except as may be disclosed in any
filings with the Securities and Exchange Commission by the Buyers under Section
13 and/or Section 16 of the Exchange Act, no Buyer has agreed to act with any
other Buyer for the purpose of acquiring, holding, voting or disposing of the
Common Shares purchased hereunder for purposes of Section 13(d) under the
Exchange Act, and each Buyer is acting independently with respect to its
investment in the Shares.

               (p) Brokers. Save for Chinamerica Holdings, LLC, each Buyer has
no knowledge of any brokerage or finder’s fees or commissions that are or will
be payable by the Company or any of its Subsidiaries to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person or entity with respect to the transactions contemplated by this Agreement

               (q) Listing of Common Shares. Immediately upon the effectiveness
of a registration statement with the SEC covering the Common Shares, the Buyers
shall use reasonable efforts to assist the Company in making an immediate
application to a United States stock exchange, such as the Nasdaq Capital Market
or the NYSE American Stock Exchange, for the listing of the Common Shares.

          3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

               The Company represents and warrants to each of the Buyers that:

               (a) Organization and Qualification. Each of the Company and its
“Subsidiaries” (which for purposes of this Agreement means any entity in which
the Company, directly or indirectly, owns capital stock or holds an equity or
similar interest) are corporations duly organized and validly existing in good
standing under the laws of the jurisdiction in which they are incorporated, and
have the requisite corporate power and authorization to own their properties and
to carry on their business as now being conducted. Each of the Company and its
Subsidiaries is duly qualified to do business and is in good standing in every
jurisdiction in which its ownership of property or the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not have a Material
Adverse Effect. As used in this Agreement, “Material Adverse Effect” means any
material adverse effect on the business, properties, assets, operations, results
of operations, condition (financial or otherwise) or prospects of the Company
and its Subsidiaries, taken as a whole, or on the transactions contemplated
hereby and the other Transaction Documents or by the agreements and instruments
to be entered into in connection herewith or therewith, or on the authority or
ability of the Company to perform its obligations under the Transaction
Documents (as defined below). The Company has no Subsidiaries except as set
forth on Schedule 3(a).

7

--------------------------------------------------------------------------------



               (b) Authorization; Enforcement; Validity. The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Registration Rights Agreement, the
Irrevocable Transfer Agent Instructions (as defined in Section 5), the Closing
Escrow Agreement, the Make Good Escrow Agreement, the Lock-Up Agreement and each
of the other agreements entered into by the parties hereto in connection with
the transactions contemplated by this Agreement (collectively, the “Transaction
Documents”) and to issue the Common Shares in accordance with the terms hereof
and thereof. The execution and delivery of the Transaction Documents by the
Company and the consummation by the Company of the transactions contemplated
hereby and thereby, including, without limitation, the issuance of the Common
Shares have been duly authorized by the Company’s Board of Directors and no
further consent or authorization is required by the Company, its Board of
Directors or its stockholders. This Agreement and the other Transaction
Documents have been duly executed and delivered by the Company, and constitute
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of applicable creditors’ rights and
remedies.

               (c) Issuance of Common Shares. The Common Shares are duly
authorized and, upon issuance in accordance with the terms hereof, shall be
validly issued and free from all taxes, liens and charges with respect to the
issue thereof and the Common Shares shall be fully paid and nonassessable with
the holders being entitled to all rights accorded to a holder of Common Stock.
The offer and issuance by the Company of the Common Shares is exempt from
registration under the 1933 Act.

               (d) No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Common Shares) will not (i) result in a violation of the
Articles of Incorporation (as defined below) or Bylaws (as defined below) of the
Company or any of its Subsidiaries or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) result in a violation of any U.S.
law, rule, regulation, order, judgment, injunction, decree or other restriction
of any court or governmental authority to which the Company or a Subsidiary is
subject (including federal and state securities laws and regulations and the
rules and regulations of the Over-The-Counter Bulletin Board (“OTCBB”)), or by
which any property or asset of the Company or a Subsidiary is bound or affected,
except in the case of clause (ii) such as could not, individually or in the
aggregate, have or reasonably be expected to have a Material Adverse Effect.

8

--------------------------------------------------------------------------------



               (e) Consents. The Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency or any regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its obligations
under or contemplated by the Transaction Documents, in each case in accordance
with the terms hereof or thereof (other than (x) any consent, authorization or
order that has been obtained as of the date hereof, (y) any filing or
registration that has been made as of the date hereof or (z) any filings which
may be required to be made by the Company with the Commission or state
securities administrators subsequent to the Closing; provided, that, for
purposes of the representation made in this sentence, the Company is assuming
and relying upon the accuracy of the relevant representations and agreements of
the Buyers herein). All consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the Closing Date. The
Company and its Subsidiaries are unaware of any facts or circumstances that
might prevent the Company from obtaining or effecting any of the registration,
application or filings pursuant to the preceding sentence. The Company is not in
violation of any requirements of the OTCBB and has no knowledge of any facts
that would reasonably lead to the cessation of quotations for the Common Stock
on the OTCBB in the foreseeable future

               (f) Acknowledgment Regarding Buyer’s Purchase of Common Shares.
The Company acknowledges and agrees that each Buyer is acting solely in the
capacity of arm’s length purchaser with respect to the Transaction Documents and
the transactions contemplated hereby and thereby and that no Buyer is (i) an
officer or director of the Company, (ii) an “affiliate” of the Company (as
defined in Rule 144) or (iii) to the knowledge of the Company, a “beneficial
owner” of more than 10% of the shares of Common Stock (as defined for purposes
of Rule 13d-3 of the Securities Exchange Act of 1934, as amended (the “1934
Act”)). The Company further acknowledges that no Buyer is acting as a financial
advisor or fiduciary of the Company (or in any similar capacity) with respect to
the Transaction Documents and the transactions contemplated hereby and thereby,
and any advice given by a Buyer or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to such Buyer’s purchase of the Common
Shares. The Company further represents to each Buyer that the Company’s decision
to enter into the Transaction Documents has been based solely on the independent
evaluation by the Company and its representatives.

               (g) No General Solicitation; Placement Agent’s Fees. Neither the
Company, nor any of its affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Common Shares. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for
persons engaged by any Buyer or its investment advisor) relating to or arising
out of the transactions contemplated hereby. The Company shall pay, and hold
each Buyer harmless against, any liability, loss or expense (including, without
limitation, attorney’s fees and out-of-pocket expenses) arising in connection
with any such claim. For the purposes of this Agreement and the other
Transaction Documents and the transactions contemplated hereby and thereby, the
Parties agree and acknowledge, jointly and severally, that no agent’s fees,
financial advisory fees or brokers’ commission whatsoever is/are due to any
third party by the Company, except to Chinamerica Holdings LLC.

9

--------------------------------------------------------------------------------



               (h) No Integrated Offering. None of the Company, its
Subsidiaries, any of their affiliates, and any Person acting on their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would require
registration of any of the Common Shares under the 1933 Act or cause this
offering of the Common Shares to be integrated with prior offerings by the
Company for purposes of the 1933 Act or any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
any exchange or automated quotation system on which any of the securities of the
Company are listed or designated. None of the Company, its Subsidiaries, their
affiliates and any Person acting on their behalf will take any action or steps
referred to in the preceding sentence that would require registration of any of
the Common Shares under the 1933 Act or cause the offering of the Common Shares
to be integrated with other offerings.

               (i) Application of Takeover Protections; Rights Agreement. The
Company and its board of directors have taken all necessary action, if any, in
order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Articles of Incorporation or
the laws of the State of Nevada which is or could become applicable to any Buyer
as a result of the transactions contemplated by this Agreement, including,
without limitation, the Company’s issuance of the Common Shares and any Buyer’s
ownership of the Common Shares. The Company has not adopted a stockholder rights
plan or similar arrangement relating to accumulations of beneficial ownership of
Common Stock or a change in control of the Company.

               (j) SEC Documents; Financial Statements. During the two (2) years
prior to the date hereof, the Company has timely filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the 1934 Act (all of the foregoing
filed prior to the date hereof or prior to the date of the Closing, along with
the Current Report of the Company being filed in connection with the
transactions contemplated hereby, and all exhibits included therein and
financial statements and schedules thereto and documents incorporated by
reference therein being hereinafter referred to as the “SEC Documents”). The
Company has delivered to the Buyers or their respective representatives true,
correct and complete copies of the SEC Documents not available on the EDGAR
system. As of their respective dates, the SEC Documents complied in all material
respects with the requirements of the 1934 Act and the rules and regulations of
the SEC promulgated thereunder applicable to the SEC Documents, and none of the
SEC Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other
information provided by or on behalf of the Company to the Buyers which is not
included in the SEC Documents, including, without limitation, information
referred to in this Section 2(j) of this Agreement, contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstance under
which they are or were made, not misleading.

10

--------------------------------------------------------------------------------



               (k) Absence of Certain Changes. Except as disclosed in Schedule
3(k), since December 31, 2008, there has been no material adverse change and no
material adverse development in the business, properties, operations, condition
(financial or otherwise), results of operations or prospects of the Company or
its Subsidiaries. Except as disclosed in Schedule 3(k), since December 31, 2008,
the Company has not (i) declared or paid any dividends, (ii) sold any assets,
individually or in the aggregate, in excess of $25,000 outside of the ordinary
course of business or (iii) had capital expenditures, individually or in the
aggregate, in excess of $25,000. The Company has not taken any steps to seek
protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact which would
reasonably lead a creditor to do so. The Company is not as of the date hereof,
and after giving effect to the transactions contemplated hereby to occur at the
Closing, will not be Insolvent (as defined below). For purposes of this Section
3(k), “Insolvent” means, with respect to any Person (i) the present fair
saleable value of such Person’s assets is less than the amount required to pay
such Person’s total Indebtedness (as defined in Section 3(r)), (ii) such Person
is unable to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured, (iii) such
Person intends to incur or believes that it will incur debts that would be
beyond its ability to pay as such debts mature or (iv) such Person has
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted.

               (l) No Undisclosed Events, Liabilities, Developments or
Circumstances. No event, liability, development or circumstance has occurred or
exists, or is contemplated to occur, with respect to the Company or its
Subsidiaries or their respective business, properties, prospects, operations or
financial condition, that would be required to be disclosed by the Company under
applicable securities laws on a registration statement on Form S-1 filed with
the SEC relating to an issuance and sale by the Company of its Common Stock and
which has not been publicly announced.

               (m) Conduct of Business; Regulatory Permits. Neither the Company
nor its Subsidiaries is in material violation of any term of or in default under
the Articles of Incorporation or Bylaws or their organizational charter or
articles of incorporation or bylaws, respectively. Neither the Company nor any
of its Subsidiaries is in violation of any judgment, decree or order or any
statute, ordinance, rule or regulation applicable to the Company or its
Subsidiaries, and neither the Company nor any of its Subsidiaries will conduct
its business in violation of any of the foregoing, except for possible
violations which would not, individually or in the aggregate, have a Material
Adverse Effect. Without limiting the generality of the foregoing, the Company is
not in violation of any of the rules, regulations or requirements of the OTCBB
and has no knowledge of

11

--------------------------------------------------------------------------------



any facts or circumstances that would reasonably lead to delisting or suspension
of the Common Stock by the OTCBB in the foreseeable future except for possible
violations which would not, individually or in the aggregate, have a Material
Adverse Effect and would not, individually or in the aggregate, reasonably lead
to delisting or suspension from trading of the Common Stock by the OTCBB, FINRA
or the SEC. During the two (2) years prior to the date hereof, (i) the Common
Stock has been quoted on the OTCBB, (ii) trading in the Common Stock has not
been suspended by the SEC or FINRA and (iii) the Company has received no
communication, written or oral, from the SEC or the OTCBB regarding the
suspension or cessation of quotation of the Common Stock on the OTCBB. The
Company and its Subsidiaries possess all certificates, authorizations and
permits issued by the appropriate federal, state or foreign regulatory
authorities necessary to conduct their respective businesses, except where the
failure to possess such certificates, authorizations or permits would not have,
individually or in the aggregate, a Material Adverse Effect, and neither the
Company nor any such Subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit

               (n) Foreign Corrupt Practices. Neither the Company, nor any of
its Subsidiaries, nor any director, officer, agent, employee or other Person
acting on behalf of the Company or any of its Subsidiaries has, in the course of
its actions for, or on behalf of, the Company (i) used any corporate funds for
any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.

               (o) Sarbanes-Oxley Act. The Company is in, and will be in
continued compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any and
all applicable rules and regulations promulgated by the SEC thereunder that are
effective as of the date hereof, except for possible violations which would not,
individually or in the aggregate, have a Material Adverse Effect.

               (p) Transactions With Affiliates. Except as otherwise provided in
the SEC Documents, none of the officers, directors or employees of the Company
is presently a party to any transaction with the Company or any of its
Subsidiaries (other than for ordinary course services as employees, officers or
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
officer, director or employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any such officer,
director, or employee has a substantial interest or is an officer, director,
trustee or partner.

12

--------------------------------------------------------------------------------



               (q) Equity Capitalization. As of the date hereof, the authorized
capital stock of the Company consists of 500,000,000 shares of Common Stock, of
which as of the date hereof, 49,984,349 shares are issued and outstanding,no
shares are reserved for issuance pursuant to options and warrants outstanding
and no shares are reserved for issuance pursuant to securities exercisable or
exchangeable for, or convertible into, shares of Common Stock. All of such
outstanding shares have been, or upon issuance will be, validly issued and are
fully paid and nonassessable. Except as set forth on Schedule 3(q) and in the
SEC Documents: (i) no shares of the Company’s capital stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company; (ii) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company or
any of its Subsidiaries; (iii) there are no outstanding debt securities, notes,
credit agreements, credit facilities or other agreements, documents or
instruments evidencing Indebtedness (as defined in Section 3(r)) of the Company
or any of its Subsidiaries or by which the Company or any of its Subsidiaries is
or may become bound; (iv) there are no financing statements securing obligations
in any material amounts, either singly or in the aggregate, filed in connection
with the Company or any of its Subsidiaries; (v) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the 1933 Act (except the
Registration Rights Agreement); (vi) there are no outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Common Shares; (viii) the Company does not have any stock appreciation
rights or “phantom stock” plans or agreements or any similar plan or agreement;
and (ix) the Company and its Subsidiaries have no liabilities or obligations
required to be disclosed in the SEC Documents but not so disclosed in the SEC
Documents, other than those incurred in the ordinary course of the Company’s or
any Subsidiary’s respective businesses and which, individually or in the
aggregate, do not or would not have a Material Adverse Effect. The Company has
furnished or made available to the Buyer upon such Buyer’s request, true,
correct and complete copies of the Company’s Articles of Incorporation, as
amended and as in effect on the date hereof (the “Articles of Incorporation”),
and the Company’s Bylaws, as amended and as in effect on the date hereof (the
“Bylaws”), and the terms of all securities convertible into, or exercisable or
exchangeable for, shares of Common Stock and the material rights of the holders
thereof in respect thereto.

               (r) Indebtedness and Other Contracts. Except as disclosed in
Schedule 3(r) and the SEC Documents, neither the Company nor any of its
Subsidiaries (i) has any outstanding Indebtedness (as defined below), (ii) is a
party to any contract, agreement or instrument, the material violation of which,
or default under which, by the other party(ies) to such contract, agreement or
instrument, in the judgment of the Company’s officers, would result in a
Material Adverse Effect, (iii) is in material violation of any term of or in
default under any contract, agreement or instrument relating to any
Indebtedness, except where such violations and defaults would not result, in the
judgment of the Company’s officers, individually or in the aggregate, in a

13

--------------------------------------------------------------------------------



Material Adverse Effect, or (iv) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect. For purposes of this Agreement: (x) “Indebtedness” of any Person
means, without duplication (A) all indebtedness for borrowed money, (B) all
obligations issued, undertaken or assumed as the deferred purchase price of
property or services (other than trade payables entered into in the ordinary
course of business), (C) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (D) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (H) all Contingent
Obligations in respect of indebtedness or obligations of other kinds referred to
in clauses (A) through (G) above; (y) “Contingent Obligation” means, as to any
Person, any direct or indirect liability, contingent or otherwise, of that
Person with respect to any indebtedness, lease, dividend or other obligation of
another Person if the primary purpose or intent of the Person incurring such
liability, or the primary effect thereof, is to provide assurance to the obligee
of such liability that such liability will be paid or discharged, or that any
agreements relating thereto will be complied with, or that the holders of such
liability will be protected (in whole or in part) against loss with respect
thereto; and (z) “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.

               (s) Absence of Litigation. Except as set forth on Schedule 3(s)
and the SEC Documents, there is no action, suit, proceeding, inquiry or
investigation before the SEC, FINRA, any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company, the Common Stock or any of
its Subsidiaries or any of the Company’s or the Company’s Subsidiaries’ officers
or directors, whether of a civil or criminal nature or otherwise.

               (t) Insurance. The Company and each of its Subsidiaries are
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as management of the Company believes to be
prudent and customary in the businesses in which the Company and its
Subsidiaries are engaged. Except as set forth on Schedule 3(t), neither the
Company nor any Subsidiary has been refused any insurance coverage sought or
applied for. Neither the Company nor any Subsidiary has any reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business at a cost that would not have a Material
Adverse Effect.

14

--------------------------------------------------------------------------------



               (u) Employee Relations. (i) Neither the Company nor any of its
Subsidiaries is a party to any collective bargaining agreement or employs any
member of a union. The Company and its Subsidiaries believe that their relations
with their employees are good. No executive officer of the Company or any of its
Subsidiaries (as defined in Rule 501(f) of the 1933 Act) has notified the
Company or any such Subsidiary that such officer intends to leave the Company or
any such Subsidiary or otherwise terminate such officer’s employment with the
Company or any such Subsidiary. No executive officer of the Company, to the
knowledge of the Company or any of its Subsidiaries, is, or is now expected to
be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters.

                    (ii) The Company and its Subsidiaries are in compliance with
all federal, state, local and foreign laws and regulations respecting labor,
employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.

               (v) Title. The Company and its Subsidiaries have good and
marketable title in fee simple to all real property and good and marketable
title to all personal property owned by them which is material to the business
of the Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances and defects except such as do not materially affect the value of
such property and do not interfere with the use made and proposed to be made of
such property by the Company and any of its Subsidiaries. Any real property and
facilities held under lease by the Company and any of its Subsidiaries are held
by them under valid, subsisting and enforceable leases with such exceptions as
are not material and do not interfere with the use made and proposed to be made
of such property and buildings by the Company and its Subsidiaries.

               (w) Intellectual Property Rights. The Company and its
Subsidiaries own or possess adequate rights or licenses to use all trademarks,
trade names, service marks, service mark registrations, service names, patents,
patent rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights
(“Intellectual Property Rights”) necessary to conduct their respective
businesses as now conducted. None of the Company’s Intellectual Property Rights
have expired or terminated, or are expected to expire or terminate within three
years from the date of this Agreement. The Company does not have any knowledge
of any infringement by the Company or its Subsidiaries of Intellectual Property
Rights of others. There is no claim, action or proceeding being made or brought,
or to the knowledge of the Company, being threatened, against the Company or any
of its Subsidiaries regarding its Intellectual Property Rights. The Company is
unaware of any facts or circumstances which might give rise to any of the
foregoing infringements or claims, actions or proceedings. The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their Intellectual Property Rights.

15

--------------------------------------------------------------------------------



               (x) Environmental Laws. The Company and its Subsidiaries (i) are
in compliance with any and all Environmental Laws (as hereinafter defined), (ii)
have received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses (iii) are
in compliance with all terms and conditions of any such permit, license or
approval and (iv) do not have any unresolved environmental complaints or issues
in any of the jurisdictions in which they operate where, in each of the
foregoing clauses (i), (ii), (iii) and (iv), the failure to so comply could be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. Further, to the knowledge of the Company, it and its
Subsidiaries are not in violation of any applicable anti-dumping laws in the
jurisdiction(s) in which it carries out business, where the failure to so comply
would reasonably have in the aggregate a Material Adverse Effect. The term
“Environmental Laws” means all federal, state, local or foreign laws relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata), including, without limitation, laws relating to emissions, discharges,
releases or threatened releases of chemicals, pollutants, contaminants, or toxic
or hazardous substances or wastes (collectively, “Hazardous Materials”)into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder. The
Company further undertakes that it shall notify the Buyers promptly if it or any
of its Subsidiaries were to receive an environmental complaint.

               (y) Subsidiary Rights. The Company, or one of its Subsidiaries,
has the unrestricted right to vote, and (subject to limitations imposed by
applicable law) to receive dividends and distributions on, all capital
securities of its Subsidiaries as owned by the Company or such Subsidiary.

               (z) Tax Status. The Company and each of its Subsidiaries (i) has
made or filed all federal, foreign and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company know of no
basis for any such claim.

16

--------------------------------------------------------------------------------



               (aa) Internal Accounting and Disclosure Controls. The Company and
each of its Subsidiaries maintain a system of internal accounting controls
sufficient, in its reasonable belief, to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset and liability accountability, (iii)
access to assets or incurrence of liabilities is permitted only in accordance
with management’s general or specific authorization and (iv) the recorded
accountability for assets and liabilities is compared with the existing assets
and liabilities at reasonable intervals and appropriate action is taken with
respect to any difference. The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the 1934 Act) that are
effective in ensuring that information required to be disclosed by the Company
in the reports that it files or submits under the 1934 Act is recorded,
processed, summarized and reported, within the time periods specified in the
rules and forms of the SEC, including, without limitation, controls and
procedures designed in to ensure that information required to be disclosed by
the Company in the reports that it files or submits under the 1934 Act is
accumulated and communicated to the Company’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure. During the twelve months prior to the date hereof neither the
Company nor any of its Subsidiaries have received any notice or correspondence
from any accountant relating to any potential material weakness in any part of
the system of internal accounting controls of the Company or any of its
Subsidiaries.

               (bb) Off Balance Sheet Arrangements. Save as otherwise provided
in the SEC Documents, there is no transaction, arrangement, or other
relationship between the Company and an unconsolidated or other off balance
sheet entity that is required to be disclosed by the Company in its Exchange Act
filings and is not so disclosed or that otherwise would be reasonably likely to
have a Material Adverse Effect.

               (cc) Manipulation of Price. The Company has not, and to its
knowledge no one acting on its behalf has taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Common Shares.

               (dd) Transfer Taxes. On the Closing Date, all stock transfer or
other taxes (other than income or similar taxes) which are required to be paid
in connection with the sale and transfer of the Common Shares to be sold to each
Buyer hereunder will be, or will have been, fully paid or provided for by the
Company, and all laws imposing such taxes will be or will have been complied
with.

               (ee) Investment Company Status. The Company is not, and upon
consummation of the sale of the Common Shares will not be, an “investment
company,” a company controlled by an “investment company” or an “affiliated
person” of, or “promoter” or “principal underwriter” for, an “investment
company” as such terms are defined in the Investment Company Act of 1940, as
amended.

17

--------------------------------------------------------------------------------



               (ff) Acknowledgement Regarding Buyers’ Trading Activity. Except
as is set forth in Section 2(m), it is understood and acknowledged by the
Company (i) that neither the Company nor any of its Subsidiaries has asked any
Buyer nor has any Buyer agreed with the Company or its Subsidiaries, to desist
from purchasing or selling, long and/or short, securities of the Company, or
“derivative” securities based on securities issued by the Company or to hold the
Common Shares for any specified term; (ii) to the Company’s knowledge, that any
Buyer, and counterparties in “derivative” transactions to which any such Buyer
is a party, directly or indirectly, presently do not have a “short” position in
the Common Stock, and (iii) that each Buyer shall not be deemed to have any
affiliation with or control over any arm’s length counterparty in any
“derivative” transaction. The Company further understands and acknowledges that
(a) one or more Buyers may engage in hedging and/or trading activities at
various times during the period that the Common Shares are outstanding and (b)
such hedging and/or trading activities, if any, can reduce the value of the
existing stockholders’ equity interest in the Company both at and after the time
the hedging and/or trading activities are being conducted. The Company
acknowledges that such aforementioned hedging and/or trading activities do not
constitute a breach of this Agreement or any of the documents executed in
connection herewith. The Company is not aware of any of the aforementioned
hedging and/or trading activities of any of the Buyers. The Company may not be
informed of, and will not monitor, any such aforementioned hedging and/or
trading activities by one or more Buyers in the future.

               (gg) U.S. Real Property Holding Corporation. The Company is not,
has never been, and so long as any Common Shares remain outstanding, shall not
become, a U.S. real property holding corporation within the meaning of Section
897 of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon Buyer’s request.

               (hh) Bank Holding Company Act. Neither the Company nor any of its
Subsidiaries is subject to the Bank Holding Company Act of 1956, as amended (the
“BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”). Neither the Company nor any of its Subsidiaries
owns or controls, directly or indirectly, five percent (5%) or more of the
outstanding shares of any class of voting securities or twenty-five percent or
more of the total equity of a bank or any entity that is subject to the BHCA and
to regulation by the Federal Reserve. Neither the Company nor any of its
Subsidiaries or Affiliates exercises a controlling influence over the management
or policies of a bank or any entity that is subject to the BHCA and to
regulation by the Federal Reserve.

               (ii) No Additional Agreements. The Company does not have any
agreement or understanding with any Buyer with respect to the transactions
contemplated by the Transaction Documents other than as specified in the
Transaction Documents.

               (jj) Disclosure. The Company understands and confirms that each
of the Buyers will rely on the foregoing representations in effecting
transactions in securities of the Company. All disclosure provided to the Buyers
regarding the Company, its business and the transactions contemplated hereby,
including the Schedules to this Agreement, furnished by or on behalf of the
Company are materially true and correct and do not contain any untrue statement
of a material fact

18

--------------------------------------------------------------------------------



or omit to state any material fact necessary in order to make the statements
made therein, in the light of the circumstances under which they were made, not
misleading except any non-disclosure would not, individually or in the
aggregate, have a Material Adverse Effect . Each press release issued by the
Company during the twelve (12) months preceding the date of this Agreement did
not at the time of release contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they are made, not misleading. No event or circumstance has occurred or
information exists with respect to the Company or any Subsidiary or either of
its or their respective business, properties, prospects, operations or financial
conditions, which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed (assuming for this purpose that the Company’s reports
filed under the Exchange Act of 1934, as amended, are being incorporated into an
effective registration statement filed by the Company under the 1933 Act) except
any non-disclosure would not, individually or in the aggregate, have a Material
Adverse Effect. The Company acknowledges and agrees that no Buyer makes or has
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 2.

               (kk) Related Party Transactions. Except as set out in Schedule
3(kk), neither the Company or its Subsidiaries is involved in any related party
transactions. The Company undertakes that all future related party transactions
shall be negotiated and entered into at arm’s length and shall be pre-approved
by the Board of Directors of the Company.

               (ll) Non-Competition. Save for the Company’s Chief Financial
Officer, Winston Yen, the Company shall procure that all key members of its
management shall devote substantially all their time and effort in the Company’s
business and that they shall not be involved, directly or indirectly, in any
business that is similar or in competition with the Company’s business.

          4. COVENANTS.

               (a) Best Efforts. Each Party shall use its commercially
reasonable efforts timely to satisfy each of the covenants and the conditions to
be satisfied by it as provided in Sections 5, 6 and 7 of this Agreement.

               (b) Form D and Blue Sky. The Company agrees to file a Form D with
respect to the Common Shares as required under Regulation D and to provide a
copy thereof to each Buyer promptly after such filing. The Company, on or before
the Closing Date, shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Common Shares for sale to the Buyers at the Closing pursuant to this Agreement
under applicable securities or “Blue Sky” laws of the states of the United
States (or to obtain an exemption from such qualification), and shall provide
evidence of any such action so taken to the Buyers on or prior to the Closing
Date. The Company shall make all filings and reports relating to the offer and
sale of the Common Shares required under applicable securities or “Blue Sky”
laws of the states of the United States following the Closing Date.

19

--------------------------------------------------------------------------------



               (c) Reporting Status. Until the date on which the Investors (as
defined in the Registration Rights Agreement) shall have sold all the Common
Shares (the “Reporting Period”), the Company shall timely file all reports
required to be filed with the SEC pursuant to the 1934 Act, and the Company
shall not terminate its status as an issuer required to file reports under the
1934 Act even if the 1934 Act or the rules and regulations thereunder would
otherwise permit such termination.

               (d) Use of Proceeds. The Company will use the proceeds from the
sale of the Common Shares for general corporate purposes, including general and
administrative expenses, and in connection with acquisitions and not for (i) the
repayment of any outstanding Indebtedness of the Company or any of its
Subsidiaries, or (ii) the redemption or repurchase of any of its or its
Subsidiaries’ equity securities. The Company agrees that it will deposit
$300,000 of the proceeds in escrow under the Escrow Agreement to pay the fees
and expenses in connection with a public relations and investor relations
campaign of a design and type satisfactory to a representative of the Buyers
designated in the Escrow Agreement. Such amount shall be released only upon the
dual signatures of the CEO of the Company and such representative of the Buyers
designated in the Escrow Agreement. The Company agrees that the public relations
and investor relations campaign shall include a “retail component” involving the
use of direct mail to assist in the repositioning of the Company in the minds of
the general public. Additionally, the Company agrees that it will deposit
$2,000,000 of the proceeds in escrow under the Escrow Agreement on account of
the Company appointing a Board of Director comprising a majority of independent
Board of Directors acceptable to the Buyers. Such amount shall also be released
only upon the dual signatures of the CEO of the Company and such representative
of the Buyers designated in the Escrow Agreement.

               (e) Financial Information. The Company agrees to send the
following to each Investor during the Reporting Period (i) unless the following
are filed with the SEC through EDGAR and are available to the public through the
EDGAR system, within one (1) Business Day after the filing thereof with the SEC,
a copy of its Annual Reports on Form 10-K, its Quarterly Reports on Form 10-Q,
any Current Reports on Form 8-K and any registration statements (other than on
Form S-8) or amendments filed pursuant to the 1933 Act, (ii) on the same day as
the release thereof, facsimile copies or email copies of all press releases
issued by the Company or any of its Subsidiaries, and (iii) copies of any
notices and other information made available or given to the stockholders of the
Company generally, contemporaneously with the making available or giving thereof
to the stockholders. As used herein, “Business Day” means any day other than
Saturday, Sunday or other day on which commercial banks in The City of New York
are authorized or required by law to remain closed.

               (f) Listing. Neither the Company nor any of its Subsidiaries
shall take any action which would be reasonably expected to result in the
delisting or suspension of the Common Stock on the national securities exchange,
automated quotation system or OTCBB upon which the Common Stock is then listed
or quoted.

20

--------------------------------------------------------------------------------



               (g) Pledge of Common Shares. The Company acknowledges and agrees
that the Common Shares may be pledged by an Investor (as defined in the
Registration Rights Agreement) in connection with a bona fide margin agreement
or other loan or financing arrangement that is secured by the Common Shares. The
pledge of Common Shares shall not be deemed to be a transfer, sale or assignment
of the Common Shares hereunder, and no Investor effecting a pledge of Common
Shares shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document, including, without limitation, Section 2(h) of this
Agreement; provided that an Investor and its pledgee shall be required to comply
with the provisions of Section 2(h) of this Agreement in order to effect a sale,
transfer or assignment of Common Shares to such pledgee. The Company hereby
agrees to execute and deliver such documentation as a pledgee of the Common
Shares may reasonably request in connection with a pledge of the Common Shares
to such pledgee by an Investor provided that any and all costs to effect the
pledge of the Common Shares are borne by pledgor and/or pledgee and not Company.

               (h) Disclosure of Transactions and Other Material Information.
The Company shall, on or before 8:30 a.m., New York City time, within the fourth
Business Day after the date of this Agreement, (A) issue a press release (the
“Press Release”) reasonably acceptable to the Buyers disclosing all material
terms of the transactions contemplated hereby and (B) file a Current Report on
Form 8-K describing the terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act, and attaching the
material Transaction Documents (including, without limitation, this Agreement
(and all schedules to this Agreement), and the Registration Rights Agreement) as
exhibits to such filing (including all attachments, the “8-K Filing”). From and
after the issuance of the Press Release, no Buyer shall be in possession of any
material, nonpublic information received from the Company, any of its
Subsidiaries or any of its respective officers, directors, employees or agents,
that is not disclosed in the Press Release. The Company shall not, and shall
cause each of its Subsidiaries and each of their respective officers, directors,
employees and agents, not to, provide any Buyer with any material, nonpublic
information regarding the Company or any of its Subsidiaries from and after the
filing of the Press Release without the express written consent of such Buyer.
If a Buyer has, or believes it has, received any such material, nonpublic
information regarding the Company or any of its Subsidiaries from the Company,
any of its Subsidiaries or any of the respective officers, directors, or agents,
other than as required in writing by such Buyer, it may provide the Company with
written notice thereof. The Company shall, within five (5) Trading Days of
receipt of such notice, make public disclosure of such material, nonpublic
information. In the event of a breach of the foregoing covenant by the Company,
any of its Subsidiaries, or any of its or their respective officers, directors,
employees and agents, in addition to any other remedy provided herein or in the
Transaction Documents, a Buyer shall have the right to make a public disclosure,
in the form of a press release, public advertisement or otherwise, of such
material, nonpublic information without the prior approval by the Company, its
Subsidiaries, or any of its or their respective officers, directors, employees
or agents. No Buyer shall have any liability to the Company, its Subsidiaries,
or any of its or their respective officers, directors, employees, stockholders
or agents for any such disclosure. Subject to the foregoing, neither the
Company, its Subsidiaries nor any Buyer shall issue any press releases or any
other public statements with respect to the transactions contemplated hereby;
provided, however, that the Company shall be entitled, without the prior
approval of any Buyer, to make any press release or other public disclosure with
respect to such transactions (i) in substantial conformity with the 8-K filing
and contemporaneously therewith and (ii) as is required by applicable law and
regulations, including the applicable rules and regulations of the OTCBB
(provided that in the case of clause (i) each Buyer shall be consulted by the
Company in connection with any such press release or other public disclosure
prior to its release). Without the prior written consent of any applicable
Buyer, neither the Company nor any of its Subsidiaries or affiliates shall
disclose the name of such Buyer in any filing, announcement, release or
otherwise, unless such disclosure is required by law or regulation.

21

--------------------------------------------------------------------------------



               (i) Registration Statements. The Company shall file a
registration statement with the SEC to register the Common Shares (“Registrable
Securities”) pursuant to the terms set forth in the Registration Rights
Agreement within ninety (90) days after the Closing Date. No other securities
shall be included in the registration statement. The Company shall use its
commercially reasonable efforts to cause the registration statement to become
effective within one hundred and eighty (180) days after filing. In the event
that the number of Common Shares to be registered on the initial registration
statement as permitted by the Commission is less than the full amount of the
Registrable as a result of Rule 415 of the Securities Act or its interpretation,
the Company shall file one or more subsequent registration statements to
register the rest of the Registrable Securities until all Registrable Securities
are registered, pursuant to the provisions of the Registration Rights Agreement;
provided that the Company’s obligation to file subsequent registration
statements shall cease on the first anniversary of the Closing Date. Each
Buyer’s shares shall be registered in the subsequent registrations on a pro rata
basis. Until the date that is forty-five days after the effective date of the
initial registration statement, the Company will not file a registration
statement (other than on Form S-8 or solely to register shares of Common Stock
issued pursuant to an acquisition with non-affiliated third parties on an arm’s
length basis, the primary purpose of which is not to raise additional capital
(the “Acquisition Shares”)) under the 1933 Act relating to securities that are
not the Common Shares. Until the effective date of the initial registration
statement, the Company will not file a registration statement under the 1933 Act
relating to Acquisition Shares.

               (j) Corporate Existence. So long as any Buyer beneficially owns
any Common Shares, the Company shall maintain its corporate existence and shall
not sell all or substantially all of the Company’s assets, except in the event
of a merger or consolidation or sale of all or substantially all of the
Company’s assets, where the surviving or successor entity in such transaction
(i) assumes the Company’s obligations hereunder and under the agreements and
instruments entered into in connection herewith and (ii) is a publicly traded
corporation whose common stock is quoted on or listed for trading on the OTCBB,
The NASDAQ Capital Market, The NASDAQ Global Market, The NASDAQ Global Select
Market, the American Stock Exchange or The New York Stock Exchange, Inc (each
referred to herein as a “Trading Market”).

               (k) Conduct of Business. The business of the Company and its
Subsidiaries shall not be conducted in violation of any law, ordinance or
regulation of any governmental entity, except where such violations would not
result, either individually or in the aggregate, in a Material Adverse Effect.

22

--------------------------------------------------------------------------------



               (l) Closing Documents. On or prior to fourteen (14) calendar days
after the Closing Date, the Company agrees to deliver, or cause to be delivered,
to each Buyer a complete closing set of the Transaction Documents, Common Share
certificates and any other document required to be delivered to any party
pursuant to Section 7 hereof or otherwise.

               (m) No Change in Control. For a period of twelve (12) months from
the Closing Date, the Company will not enter into a transaction that would
result in a Change in Control of the Company without the unanimous approval of
the Company’s independent directors and the written approval of the Buyers, such
approval not to be unreasonably withheld. For the purposes of this Section 4(m),
“Change in Control” shall be deemed to have occurred (a) on the date that any
one Person, or more than one Person acting in concert, acquires beneficial
ownership of voting securities the Company that, together with the voting
securities previously held or beneficially owned by such Person or Persons
acting in concert, constitutes more than fifty percent (50%) of the voting
rights of any class of securities issued by the Company; or (b) on the date that
any one Person or Persons acting in concert acquires (or has acquired during the
twelve month period ending on the date of the most recent acquisition of such
Person or Persons) assets from the Company that have a total gross fair market
value equal to or more than fifty percent (50%) of the total gross fair market
value of all of the assets of the Company immediately prior to such acquisition
or acquisitions; for this purpose, the term “gross fair market value” means the
value of the assets of the Company, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.
The determination of whether persons are acting in concert, and of beneficial
ownership, shall be made in accordance with Regulation 13D under the Exchange
Act.

               (n) Sale and Further Encumbrance. For a period of twelve (12)
months from the Closing Date, the Company shall not sell more than 10% of its
Net Equity or encumber itself with a debt amounting to more than 50% of its Net
Equity. For the purposes of Section 4(n), “Net Equity” means that amount
reflected as Stockholder’s Equity of the Company on the most recent financial
statements filed with the SEC.

               (o) Expenses. The Company shall bear all of its own legal,
accounting and other expenses, including those relating to the preparation of
this Agreement and the other Transaction Documents, and the preparation and
filing of any current report, quarterly or annual report or document. In
addition, the Company agrees that it will reimburse Access America Investments,
Inc. $100,000 in transactional expenses from the proceeds of the sale of Common
Shares herein on or within a reasonable period of time after Closing.

               (p) Employee Stock Option Plan. On or prior to the expiration of
sixty (60) days after the Closing Date, the Company shall enact an employee
stock option plan for its directors and employees certain key members of
management covering options to purchase a total of 1,500,000 shares of Common
Stock of the Company at an exercise price of $.60 per share. The options to
purchase such shares shall vest in three equal installments on each of the
first, second and third anniversary of the grant.

23

--------------------------------------------------------------------------------



          5. REGISTER; TRANSFER AGENT INSTRUCTIONS.

               (a) Register. The Company shall maintain at its principal
executive offices (or such other office or agency of the Company as it may
designate by notice to each holder of Common Shares), a register for the Common
Shares, in which the Company shall record the name and address of the Person in
whose name the Common Shares have been issued (including the name and address of
each transferee), and the number of Common Shares held by such Person. The
Company shall keep the register open and available at all times during business
hours for inspection of any Buyer or its legal representatives.

               (b) Transfer Agent Instructions. The Company shall issue
irrevocable instructions to its transfer agent, and any subsequent transfer
agent, to issue certificates or credit shares to the applicable balance accounts
at DTC, registered in the name of each Buyer or its respective nominee(s), for
the Common Shares, issued at the Closing in the form of Exhibit E attached
hereto (the “Irrevocable Transfer Agent Instructions”). The Company warrants
that no instruction other than the Irrevocable Transfer Agent Instructions
referred to in this Section 5(b), and stop transfer instructions to give effect
to Section 2(h) hereof, will be given by the Company to its transfer agent, and
that the Common Shares shall otherwise be freely transferable on the books and
records of the Company as and to the extent provided in this Agreement and the
other Transaction Documents. If a Buyer effects a sale, assignment or transfer
of the Common Shares in accordance with Section 2(h), the Company shall permit
the transfer and shall promptly instruct its transfer agent to issue one or more
certificates or credit shares to the applicable balance accounts at DTC in such
name and in such denominations as specified by such Buyer to effect such sale,
transfer or assignment. In the event that such sale, assignment or transfer
involves Common Shares sold, assigned or transferred pursuant to an effective
registration statement or pursuant to Rule 144, the transfer agent shall issue
such Common Shares to the Buyer, assignee or transferee, as the case may be,
without any restrictive legend. The Company acknowledges that a breach by it of
its obligations hereunder will cause irreparable harm to a Buyer. Accordingly,
the Company acknowledges that the remedy at law for a breach of its obligations
under this Section 5(b) will be inadequate and agrees, in the event of a breach
or threatened breach by the Company of the provisions of this Section 5(b), that
a Buyer shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.

          6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

               The obligation of the Company hereunder to issue and sell the
Common Shares to each Buyer at the Closing is subject to the satisfaction, at or
before the Closing Date, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion by providing each Buyer with prior
written notice thereof:

                    (i) Such Buyer shall have executed each of the Transaction
Documents to which it is a party and delivered the same to the Company.

24

--------------------------------------------------------------------------------



                    (ii) Such Buyer shall have delivered to the Escrow Agent, in
accordance with the terms of the Escrow Agreement, the Purchase Price for the
Common Shares being purchased by such Buyer and each other Buyer at the Closing
by wire transfer of immediately available funds pursuant to the wire
instructions provided by the Company or by means of a check made payable to the
Escrow Agent which has been cleared and made freely available prior to the
Closing.

                    (iii) The representations and warranties of such Buyer shall
be true and correct in all material respects as of the date when made and as of
the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date which shall be true and correct as
of such specified date), and such Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Buyer at or prior to the Closing Date.

                    (iv) No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.

                    (v) Each Buyer has completed an Accredited Investor
Questionnaire to the satisfaction of the Company and has delivered the same to
the Company.

          7. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

               The obligation of each Buyer hereunder to purchase the Common
Shares at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for each Buyer’s sole benefit and may be waived by such Buyer at any time in its
sole discretion by providing the Company with prior written notice thereof:

                    (i) The Company shall have executed and delivered to such
Buyer (i) each of the Transaction Documents and (ii) the Common Shares (in such
amounts as such Buyer shall request)being purchased by such Buyer at the Closing
pursuant to this Agreement.

                    (ii) The Company shall have executed the Make Good Escrow
Agreement together with the Buyers and Mr. Zhenyong Liu, the Company’s CEO.

                    (iii) The Company shall have executed the Lock-Up Agreement
with Mr. Zhenyong Liu.

                    (iv) Such Buyer shall have received the opinion of Sichenzia
Ross Friedman Ference LLP, the Company’s outside counsel (“Company Counsel”),
dated as of the Closing Date, in substantially the form of Exhibit F attached
hereto.

                    (v) The Company shall have delivered to such Buyer a copy of
the Irrevocable Transfer Agent Instructions, in the form of Exhibit E attached
hereto, which instructions shall have been delivered to and acknowledged in
writing by the Company’s transfer agent.

25

--------------------------------------------------------------------------------



                    (vi) The Company shall have delivered to such Buyer a
certificate evidencing the incorporation and good standing of the Company and
each of its operating Subsidiaries in such corporation’s state of incorporation
issued by the Secretary of State of such state of incorporation as of a date
within 10 days of the Closing Date.

                    (vii) The Company shall have delivered to such Buyer a
certificate evidencing the Company’s qualification as a foreign corporation and
good standing issued by the Secretary of State (or comparable office) of each
jurisdiction in which the Company conducts business and is required to so
qualify, as of a date within 10 days of the Closing Date.

                    (viii) The Common Stock (I) shall be quoted on the OTCBB and
(II) shall not have been suspended, as of the Closing Date, by the SEC or FINRA
from trading on the OTCBB nor shall suspension by the SEC or FINRA have been
threatened.

                    (ix) The Company shall have delivered to such Buyer a
certified copy of the Articles of Incorporation as certified by the Secretary of
State of the State of Nevada within 10 days of the Closing Date.

                    (x) The Company shall have delivered to such Buyer a
certificate, executed by the Secretary of the Company and dated as of the
Closing Date, as to (i) the resolutions consistent with Section 3(b) as adopted
by the Company’s Board of Directors in a form reasonably acceptable to such
Buyer, (ii) the Articles of Incorporation and (iii) the Bylaws, each as in
effect at the Closing, in the form attached hereto as Exhibit G.

                    (xi) The representations and warranties of the Company shall
be true and correct as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date which shall be true and correct as of such specified date)
and the Company shall have performed, satisfied and complied in all respects
with the covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Company at or prior
to the Closing Date. Such Buyer shall have received a certificate, executed by
the Chief Executive Officer of the Company, dated as of the Closing Date, to the
foregoing effect and as to such other matters as may be reasonably requested by
such Buyer in the form attached hereto as Exhibit H.

                    (xii) The Company shall have delivered to such Buyer a
letter from the Company’s transfer agent certifying the number of shares of
Common Stock outstanding as of a date within five days of the Closing Date.

                    (xiii) The Company shall have obtained all governmental,
regulatory or third party consents and approvals, if any, necessary for the sale
of the Common Shares.

                    (xiv) The Company shall have delivered to such Buyer such
other documents relating to the transactions contemplated by this Agreement as
such Buyer or its counsel may reasonably request.

26

--------------------------------------------------------------------------------



                    (xv) No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.

          8. TERMINATION. In the event that the closing shall not have occurred
with respect to a buyer on or before ten (10) business days from the date hereof
due to the company’s or such buyer’s failure to satisfy the conditions set forth
in sections 6 and 7 above (and the nonbreaching party’s failure to waive such
unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party.

          9. MISCELLANEOUS.

               (a) Governing Law; Jurisdiction; Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, Borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. The Company hereby appoints Sichenzia Ross Friedman Ference LLP with
offices at 61 Broadway, 32nd Floor, New York, NY 10006 as its agent for service
of process in New York. Nothing contained herein shall be deemed to limit in any
way any right to serve process in any manner permitted by law. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

               (b) Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.

27

--------------------------------------------------------------------------------



               (c) Headings. The headings of this Agreement are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Agreement.

               (d) Severability. If any provision of this Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.

               (e) Entire Agreement; Amendments. This Agreement supersedes all
other prior oral or written agreements between the Buyers, the Company, their
affiliates and Persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor any Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters. No provision of this
Agreement may be amended other than by an instrument in writing signed by the
Company and the holders of Common Shares representing at least a majority of the
amount of the Common Shares, or, if prior to the Closing Date, the Buyers listed
on the Schedule of Buyers as being obligated to purchase at least a majority of
the amount of the Common Shares. No provision hereof may be waived other than by
an instrument in writing signed by the party against whom enforcement is sought.
No such amendment shall be effective to the extent that it applies to less than
all of the holders of the Common Shares then outstanding. No consideration shall
be offered or paid to any Person to amend or consent to a waiver or modification
of any provision of any of the Transaction Documents unless the same
consideration also is offered to all of the parties to the Transaction Documents
or holders of Common Shares, as the case may be. The Company has not, directly
or indirectly, made any agreements with any Buyers relating to the terms or
conditions of the transactions contemplated by the Transaction Documents except
as set forth in the Transaction Documents. Without limiting the foregoing, the
Company confirms that, except as set forth in this Agreement, no Buyer has made
any commitment or promise or has any other obligation to provide any financing
to the Company or otherwise.

               (f) Notices. Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) five Business Day
after deposit with an overnight courier service, in each case properly addressed
to the party to receive the same. The addresses and facsimile numbers for such
communications shall be:

28

--------------------------------------------------------------------------------



 

 

If to the Company:

 

Orient Paper, Inc.

Attention:

Mr. Zhenyong Liu

Address:

Nansan Gongli, Nanhuan Road, Xushui County, Baoding City,

City & State:

Hebei Province, The People’s Republic of China 072550

Telephone:

011 - (86) 312-8605508

Fax:

011 - (86) 312-8605530

Email:

liu@orientalpapercorporation.com/ wyen@orientalpapercorporation.com

 

 

With a copy (which will not constitute notice) to:

 

Sichenzia Ross Friedman Ference LLP

Attention:

Gregory Sichenzia, Esq.

Telephone:

(212) 930 9700

Fax:

(212) 930 9725

Email:

gsichenzia@srff.com

If to the Transfer Agent:

Empire Stock Transfer, Inc.

Address: 1859 Whitney Mesa Drive, Henderson, NV 89014

Telephone: 702-818-5898

Facsimile: 702-974-1444

Attention: Patrick Mokros

Email: patrick@empirestock.com

If to a Buyer, to its address, facsimile number and email address set forth on
the Schedule of Buyers, or to such other address, facsimile number and/or email
address and/or to the attention of such other Person as the recipient party has
specified by written notice given to each other party five (5) days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by an overnight courier service shall
be rebuttable evidence of personal service, receipt by facsimile or receipt from
an overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

               (g) Currency. Unless otherwise indicated, all dollar amounts
referred to in this Agreement are in United States Dollars. All amounts owing
under this Agreement or any Transaction Document shall be paid in US dollars.
All amounts denominated in other currencies shall be converted in the US dollar
equivalent amount in accordance with the Exchange Rate on the date of
calculation. “Exchange Rate” means, in relation to any amount of currency to be
converted into US dollars pursuant to this Agreement, the US dollar exchange
rate as published in the Wall Street Journal on the relevant date of
calculation.

               (h) Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
assigns, including any purchasers of the Common Shares. The Company shall not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the holders of Common Shares representing at least a majority
of the number of the Common Shares, including by merger or consolidation. A
Buyer may assign some or all of its rights hereunder without the consent of the
Company, in which event such assignee shall be deemed to be a Buyer hereunder
with respect to such assigned rights.

29

--------------------------------------------------------------------------------



               (i) No Third Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

               (j) Survival. Unless this Agreement is terminated under Section
8, the representations and warranties of the Company and the Buyers contained in
Sections 2 and 3, the agreements and covenants set forth in Sections 4, 5 and 9
shall survive the Closing and the delivery of Common Shares, as applicable. Each
Buyer shall be responsible only for its own representations, warranties,
agreements and covenants hereunder.

               (k) Further Assurances. Each party shall do and perform, or cause
to be done and performed, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

               (l) Indemnification. In consideration of each Buyer’s execution
and delivery of the Transaction Documents and acquiring the Common Shares
thereunder and in addition to all of the Company’s other obligations under the
Transaction Documents, the Company shall defend, protect, indemnify and hold
harmless each Buyer and each other holder of the Common Shares and all of their
stockholders, partners, members, officers, directors, employees and direct or
indirect investors and any of the foregoing Persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or made against such Indemnitee
by a third party (including for these purposes a derivative action brought on
behalf of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Common Shares, or (iii) the
status of such Buyer or holder of the Common Shares as an investor in the
Company. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law. Except as otherwise set forth herein, the
mechanics and procedures with respect to the rights and obligations under this
Section 9(l) shall be the same as those set forth in Section 6 of the
Registration Rights Agreement.

30

--------------------------------------------------------------------------------



               (m) No Strict Construction. The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

               (n) Remedies. Each Buyer and each holder of the Common Shares
shall have all rights and remedies set forth in the Transaction Documents and
all rights and remedies which such holders have been granted at any time under
any other agreement or contract and all of the rights which such holders have
under any law. Any Person having any rights under any provision of this
Agreement shall be entitled to enforce such rights specifically (without posting
a bond or other security), to recover damages by reason of any breach of any
provision of this Agreement and to exercise all other rights granted by law.
Furthermore, the Company recognizes that in the event that it fails to perform,
observe, or discharge any or all of its obligations under the Transaction
Documents, any remedy at law may prove to be inadequate relief to the Buyers.
The Company therefore agrees that the Buyers shall be entitled to seek temporary
and permanent injunctive relief in any such case without the necessity of
proving actual damages and without posting a bond or other security.

               (o) Rescission and Withdrawal Right. Notwithstanding anything to
the contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Buyer exercises a right, election, demand or
option under a Transaction Document and the Company does not timely perform its
related obligations within the periods therein provided, then such Buyer may
rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights

               (p) Payment Set Aside. To the extent that the Company makes a
payment or payments to the Buyers hereunder or pursuant to any of the other
Transaction Documents or the Buyers enforce or exercise their rights hereunder
or thereunder, and such payment or payments or the proceeds of such enforcement
or exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

               (q) Independent Nature of Buyers’ Obligations and Rights. The
obligations of each Buyer under any Transaction Document are several and not
joint with the obligations of any other Buyer, and no Buyer shall be responsible
in any way for the performance of the obligations

31

--------------------------------------------------------------------------------



of any other Buyer under any Transaction Document. Nothing contained herein or
in any other Transaction Document, and no action taken by any Buyer pursuant
hereto or thereto, shall be deemed to constitute the Buyers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Buyers are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by the Transaction
Documents and the Company acknowledges that the Buyers are not acting in concert
or as a group with respect to such obligations or the transactions contemplated
by the Transaction Documents. Each Buyer confirms that it has independently
participated in the negotiation of the transaction contemplated hereby with the
advice of its own counsel and advisors. Each Buyer shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of any other Transaction Documents,
and it shall not be necessary for any other Buyer to be joined as an additional
party in any proceeding for such purpose.

               (r) Judgment Currency.

               If for the purpose of obtaining or enforcing judgment against the
Company in any court in any jurisdiction it becomes necessary to convert into
any other currency (such other currency being hereinafter in this Section 9(r)
referred to as the “Judgment Currency”) an amount due in US dollars under this
Agreement, the conversion shall be made at the Exchange Rate prevailing on the
Business Day immediately preceding:

               (1) the date of actual payment of the amount due, in the case of
any proceeding in the courts of New York or in the courts of any other
jurisdiction that will give effect to such conversion being made on such date:
or

               (2) the date on which the foreign court determines, in the case
of any proceeding in the courts of any other jurisdiction (the date as of which
such conversion is made pursuant to this Section being hereinafter referred to
as the “Judgment Conversion Date”).

               If in the case of any proceeding in the court of any jurisdiction
referred to in Section 9(r)(1) and (2) above, there is a change in the Exchange
Rate prevailing between the Judgment Conversion Date and the date of actual
payment of the amount due, the applicable party shall pay such adjusted amount
as may be necessary to ensure that the amount paid in the Judgment Currency,
when converted at the Exchange Rate prevailing on the date of payment, will
produce the amount of US dollars which could have been purchased with the amount
of Judgment Currency stipulated in the judgment or judicial order at the
Exchange Rate prevailing on the Judgment Conversion Date.

               Any amount due from the Company under this provision shall be due
as a separate debt and shall not be affected by judgment being obtained for any
other amounts due under or in respect of this Agreement.

[Signature Pages Follow]

32

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, each Buyer and the Company have caused its
respective signature page to this Securities Purchase Agreement to be duly
executed as of the date first written above.

 

 

 

 

COMPANY:

 

 

 

 

ORIENT PAPER, INC.

 

 

 

By:

/s/ Zhenyong Liu

 

 

 

 

 

Name: Zhenyong Liu

 

 

Title: Chief Executive Officer

33

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, each Buyer and the Company have caused their
respective signature page to this Securities Purchase Agreement to be duly
executed as of the date first written above.

 

 

 

 

BUYER:

 

 

 

ACCESS AMERICA FUND, LP

 

 

 

By:

/s/ Christopher Efird

 

 

 

 

 

Name: Christopher Efird

 

 

Title: President

 

 

 

 

BUYER:

 

 

 

RENAISSANCE US GROWTH INVESTMENT TRUST PLC

 

 

 

By:

/s/ Russell Cleveland

 

 

 

 

 

Name: Russell Cleveland

 

 

Title: Director

 

 

 

 

BUYER:

 

 

 

RENN GLOBAL ENTREPRENEURS FUND, INC.

 

 

 

By:

/s/ Russell Cleveland

 

 

 

 

 

Name: Russell Cleveland

 

 

Title: President

34

--------------------------------------------------------------------------------



 

 

 

 

BUYER:

 

 

 

PREMIER RENN ENTREPRENEURIAL FUND LIMITED

 

 

 

By:

/s/ Russell Cleveland

 

 

 

 

 

Name: Russell Cleveland

 

 

Title: Investment Manager

 

 

 

 

BUYER:

 

 

 

POPE INVESTMENTS II, LLC

 

 

 

By:

/s/ William P. Weller

 

 

 

 

 

Name: William P. Weller

 

 

Title: Managing Member

 

 

 

 

BUYER:

 

 

 

STEVE MAZUR

 

 

 

By:

/s/ Steve Mazur

 

 

 

 

 

Name: Steve Mazur

 

 

Title:

35

--------------------------------------------------------------------------------



SCHEDULE OF BUYERS

 

 

 

 

 

 

 

 

 

Buyer

 

Address and Facsimile Number

 

Number of Common Shares

 

Purchase Price

 

Legal Representative’s Address and Facsimile Number

                 

Access America Fund, LP

 

11,200 Westheimer
Suite 508
Houston, Texas 77069
Fax:713-599-1304

 

2,500,000

 

$1,500,000

 

Access America Fund, LP
11,200 Westheimer
Suite 508
Houston, Texas 77069
Fax:713-599-1304

                 

Renaissance US Growth Investment Trust Plc

 

8080 N. Central Expressway, Suite 210, LB-59
Dallas, TX 75206
Fax: 214-891-8291

 

1,333,333

 

$800,000

 

Access America Fund, LP
11,200 Westheimer
Suite 508
Houston, Texas 77069
Fax:713-599-1304

                 

RENN Global Entrepreneurs Fund, Inc.

 

8080 N. Central Expressway, Suite 210, LB-59
Dallas, TX 75206
Fax: 214-891-8291

 

500,000

 

$300,000

 

Access America Fund, LP
11,200 Westheimer
Suite 508
Houston, Texas 77069
Fax:713-599-1304

                 

Premier RENN Entrepreneurial Fund Limited

 

8080 N. Central Expressway, Suite 210, LB-59
Dallas, TX 75206
Fax: 214-891-8291

 

500,000

 

$300,000

 

Access America Fund, LP
11,200 Westheimer
Suite 508
Houston, Texas 77069
Fax:713-599-1304

                 

Pope Investments II, LLC

 

5100 Poplar Avenue Suite 805, Memphis, TN 38137
Fax: 901-763-4229

 

3,333,333

 

$2,000,000

 

Access America Fund, LP
11,200 Westheimer
Suite 508
Houston, Texas 77069
Fax:713-599-1304

                 

Steve Mazur

 

66 Glenbrook Road - 2121
Stamford, Connecticut 06902
Fax:631-598-4723

 

166,666

 

$100,000

 

Access America Fund, LP
11,200 Westheimer
Suite 508
Houston, Texas 77069
Fax: 713-599-1304

                 

TOTAL

 

 

 

8,333,332

 

$5,000,000

 

 

                 

36

--------------------------------------------------------------------------------



EXHIBITS

 

 

Exhibit A

Form of Registration Rights Agreement – Please refer to Exhibit 10.4 of this 8-K

Exhibit B

Form of Closing Escrow Agreement – Please refer to Exhibit 10.3 of this 8-K

Exhibit C

Form of Make Good Escrow Agreement – Please refer to Exhibit 10.2 of this 8-K

Exhibit D

Form of Lock-Up Agreement – Please refer to Exhibit 10.5 of this 8-K

Exhibit E

Form of Irrevocable Transfer Agent Instructions

Exhibit F

Form of Company Counsel Opinion

Exhibit G

Form of Secretary’s Certificate

Exhibit H

Form of Officer’s Certificate


--------------------------------------------------------------------------------



SCHEDULES

Schedule 3(a) - List of Subsidiaries
Schedule 3(k) - Absence of Certain Changes
Schedule 3(q) - Equity Capitalization
Schedule 3(r) - Indebtedness and Other Contracts
Schedule 3(s) - Absence of Litigation
Schedule 3(t) – Insurance
Schedule 3(kk) – Related Party Transactions

--------------------------------------------------------------------------------



Schedule 3(a) - List of Subsidiaries

Dongfang Zhiye Holding Limited (a BVI company, not serving any purpose after the
6/26/09 PRC legal restructuring with the following “Shengde” entities)

Shengde Holdings Inc. (a Nevada corporation)

Baoding Shengde Paper Co., Ltd. (a PRC company)

Schedule 3(k) - Absence of Certain Changes

Since December 31, 2008, there has been no material adverse change and no
material adverse development in the business, properties, operations, condition
(financial or otherwise), results of operations or prospects of the Company or
its Subsidiaries except for the followings:

On August 26, 2009 the Company entered into a Short-Term Loan Deferred Payment
Agreement with the United Commercial Bank (China) Ltd. under which the Company
agreed to repay the outstanding loan balance in the amount of $2,816,476.39, due
originally due January 23, 2009 and extended to June 30, 2009, in the following
installments:

 

 

 

8/31/09: $400,000

 

9/15/09: all accrued interest up to 8/31/09

 

9/30/09: $400,000

 

10/31/09: $200,000

 

11/30/09: $300,000

 

12/31/09: $300,000

 

1/31/10: $200,000

 

2/28/10: $200,000

 

3/31/10: $200,000

 

4/30/10: $200,000

 

5/31/10: $200,000

 

6/30/10: $216,476.39

Schedule 3(q) - Equity Capitalization

 

 

1.

The Company agreed to issue warrants to CCG Investor Relations Partners LLC to
purchase up to 100,000 shares the Company’s common stock at a price of $1.0 per
share. The warrants have a term of two (2) years and are with cashless exercise
option and piggyback registration rights.

 

 

2.

The Chinamerica consultant warrants (to be determined)


--------------------------------------------------------------------------------



 

 

3.

Employee Incentive Stock Option Plan (to be determined)

Schedule 3(r) - Indebtedness and Other Contracts
Schedule 3(kk) – Related Party Transactions

The Company had the following bank loans payable as of June 30, 2009:

 

 

 

 

 

Description

 

June 30,
2009

 

 

 

 

 

Working capital loan provided by Industrial & Commercial Bank of China, secured
by certain manufacturing equipments of the Company. Interest is payable monthly
at the fixed rate of 6.372% per annum. The entire principal is due and payable
at maturity on January 20, 2010. The note is renewable upon maturity.

 

$

1,899,252

 

 

 

 

 

 

Working capital loan provided by the Industrial & Commercial Bank of China.
Interest is payable monthly at 8.217% per annum. The entire principal was due
and payable at maturity on June 4, 2009. The Company was granted a grace period
of one month by the bank. The loan was renewed on July 1, 2009.

 

 

876,578

 

 

 

 

 

 

Short-term credit facility provide by the United Commercial Bank (China)
Limited, including a revolving credit facility of $2,000,000 and a non-revolving
import loan facility of $816,976. The credit facility is secured by the
Company’s building, land use rights and is personally guaranteed by the Chief
Executive Officer and Director Mr. Zhenyong Liu. Interest is paid monthly with a
floating rate indexed to 5% plus the three-month LIBOR, adjusted every three
months, and was 5.6207% per annum on June 30, 2009. The note is renewable upon
maturity, which was extended to June 30, 2009, according to a Short-Term Credit
Facility Extension Agreement entered into by the Company and the Bank on January
23, 2009. On August 26, 2009 the Company entered into a Short-Term Loan Deferred
Payment Agreement with the United Commercial Bank (China) Ltd. under which the
Company agreed to repay the outstanding loan balance in the amount of $2,816,477
in eleven (11) uneven monthly installments, starting from August 31, 2009 to
June 30, 2010. See Schedule 3(k) for details of the installment payment
schedule.

 

 

2,816,977

 

 

 

 

 

 

Loan payable to Rural Credit Cooperative of Xushui, guaranteed by an unrelated
third party company. The entire principal is due and payable at maturity on
September 16, 2011. Interest is paid monthly at the rate of 0.774% per month.

 

 

1,940,159

 

 

 

   

 

 

 

 

 

 

Total bank loans payable

 

 

7,532,966

 

 

 

   

 

 

 

 

 

 


--------------------------------------------------------------------------------



Mr. Zhenyong Liu, Chief Executive Officer of Orient Paper, loaned money (over a
period of time) to the Company for working capital purposes, amounting to
$6,131,761 and $2,131,761 as of June 30, 2009 and August 31, 2009. On July 24,
2008, Mr. Liu agreed to change the term of the loan from payable on demand to a
period of three years, maturing on July 23, 2011, and with no stated interest.

On August 1, 2008, Mr. Shuangxi Zhao, a member of the Board of Directors of
HBOP, loaned money to the Company for working capital purposes which amounted to
$876,578 as of June 30, 2009. The amount owed bears interest at 7.56 percent per
annum and is due on July 31, 2011.

On August 5, 2008, Mr. Xiaodong Liu, a member of the Board of Directors of
Orient Paper loaned money to the Company for working capital purposes which
amounted to $1,095,722 as of June 30, 2009. The amount owed bears interest at
7.56 percent per annum and is due on August 4, 2011.

Schedule 3(s) - Absence of Litigation

To the knowledge of the Company’s management, there is NO legal action, suit,
proceeding, inquiry or investigation before the SEC, FINRA, any court, public
board, government agency, self-regulatory organization or body pending or
threatened against or affecting the Company, the Common Stock or any of its
Subsidiaries or any of the Company’s or the Company’s Subsidiaries’ officers or
directors, whether of a civil or criminal nature or otherwise.

Schedule 3(t) - Insurance

The Company hereby acknowledges that it has never been rejected any insurance
coverage sought or applied for. The Company’s current insurance policies include
the following:

Du-Bang Property & Casualty Insurance Co., Ltd.

Insurance policy number is 20101213000009000011 for basic property insurance.

Insurance period is from July 9th, 2009 to July 9th, 2010.

--------------------------------------------------------------------------------